This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PHILLIP ORTEGA,

 3          Plaintiff-Appellant,

 4 v.                                                     NO. 34,554

 5 GERALDINE C. JOHNSON, FIELD CLAIMS
 6 REPRESENTATIVE and FARMERS INSURANCE
 7 COMPANY OF ARIZONA,

 8          Defendants-Appellees,

 9 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
10 David K. Thomson, District Judge

11 Phillip Ortega
12 Santa Fe, NM

13 for Appellant

14   O’Brien & Ulibarri, P. C.
15   Daniel O’Brien
16   Justin D. Goodman
17   Albuquerque, NM

18 for Appellees

19                                        MEMORANDUM

20 ZAMORA, Judge.
 1   {1}   Plaintiff is appealing, pro se, from a district court order denying his motion for

 2 entry of a default judgment, an order dismissing his complaint without prejudice, and

 3 permitting him to amend his complaint. We issued a calendar notice proposing to

 4 dismiss for lack of finality. Plaintiff has responded with a memorandum in opposition.

 5 We dismiss the appeal.

 6   {2}   “[O]ur appellate jurisdiction is limited to review of any final judgment or

 7 decision, any interlocutory order or decision which practically disposes of the merits

 8 of the action, or any final order after entry of judgment which affects substantial

 9 rights.” Capco Acquisub, Inc. v. Greka Energy Corp., 2007-NMCA-011, ¶ 17, 140

10 N.M. 920, 149 P.3d 1017 (alteration, internal quotation marks, and citation omitted)).

11 An appellate court does not have jurisdiction when a final judgment has not been

12 entered. See, e.g., State v. Griego, 2004-NMCA-107, ¶ 22, 136 N.M. 272, 96 P.3d
13 1192 (dismissing for lack of jurisdiction when no final judgment had been entered);

14 State v. Garcia, 1983-NMCA-017, ¶¶ 29-30, 99 N.M. 466, 659 P.2d 918 (same).

15 When an appellate court does not have jurisdiction, it must dismiss. See Thornton v.

16 Gamble, 1984-NMCA-093, ¶ 15, 101 N.M. 764, 688 P.2d 1268.

17   {3}   This Court has previously held that an order dismissing a civil complaint

18 without prejudice is not a final, appealable order. Montoya v. Anaconda Mining Co.,

19 1981-NMCA-113, ¶ 12, 97 N.M. 1, 635 P.2d 1323. In this case, Plaintiff had filed his



                                               2
 1 notice of appeal prior to the entry of the order of dismissal. [RP 34] Normally, a

 2 prematurely filed notice of appeal would be considered to be timely filed on the date

 3 of the entry of the final order. See Rule 12-201(A) NMRA. However, in this case, the

 4 district court apparently believed that the filing of the premature notice of appeal

 5 divested the district court from taking any additional action. But see Kelly Inn No. 102,

 6 Inc. v. Kapnison, 1992-NMSC-005, ¶ 32, 113 N.M. 231, 824 P.2d 1033 (noting that

 7 district courts retain jurisdiction to perfect appeal). As a result, the district court’s

 8 order of dismissal without prejudice gave Plaintiff thirty days to amend his complaint,

 9 with the period to commence upon remand from this Court. [RP 40] Because that

10 language renders the order of dismissal non-final (because the thirty day period has

11 yet to commence), we dismiss this appeal.

12   {4}   IT IS SO ORDERED.


13
14                                          M. MONICA ZAMORA, Judge

15 WE CONCUR:


16
17 MICHAEL D. BUSTAMANTE, Judge


18
19 JONATHAN B. SUTIN, Judge



                                               3